Citation Nr: 1223955	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-09 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for Dependency and Indemnity Compensation (DIC) for the Veteran's surviving spouse based on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to February 1947.  He died in December 2004.  The appellant is the Veteran's son and guardian of his mother, the Veteran's widow, on whose behalf this appeal is brought.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the RO in Phoenix, Arizona, which denied entitlement to an increased rating for DIC for the Veteran's surviving spouse based on the need for regular aid and attendance.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's widow is in receipt of 38 U.S.C.A. § 1318 DIC benefits because the Veteran had been in receipt of a TDIU for at least 10 continuous years prior to his death.

2.  The Veteran's widow is permanently incapacitated.

3.  The Veteran's widow is a permanent resident of a nursing home.




CONCLUSION OF LAW

The criteria for the assignment of an increased award of DIC based on the Veteran's surviving spouse's need for regular aid and attendance, have been met.  38 U.S.C.A. §§ 1311, 1318, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.351 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran's widow qualified for entitlement to the basic rate of DIC benefits based on her late husband's death pursuant to 38 U.S.C.A. § 1318, which states, in pertinent part, that benefits shall be paid to the surviving spouse of a veteran in the same manner as if the veteran's death were service connected if the veteran dies, not as the result of his own willful misconduct, and who was in receipt of compensation at the time of death for a service-connected disability rated totally disabling, if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death.  38 U.S.C.A. § 1318(a), (b)(1). 

The Veteran's widow is already in receipt of the basic rate the Veteran and the appellant were married in February 1948, and the Veteran died in December 2004.  At the time of the Veteran's death, he had been in receipt of a permanent and total rating due to individual unemployability since 1974, more than 10 years immediately preceding his death.  

The amount of DIC paid to a surviving spouse is determined by statute.  See 38 U.S.C.A. § 1311.  The monthly rate fluctuates slightly from time to time to reflect inflation.  38 U.S.C.A. § 1311(a)(1). 

The basic rate shall be increased by a fixed amount (which also may fluctuate from time to time based on inflation) in the case of the death of a veteran who at the time of death was in receipt of or was entitled to receive compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death.  In determining the period of a veteran's disability for purposes of the preceding sentence, only periods in which the veteran was married to the surviving spouse shall be considered.  38 U.S.C.A. § 1311(a)(1) & (2). 

Special monthly DIC is payable to a surviving spouse if the spouse is a patient in a nursing home; or is helpless or blind or so nearly helpless or blind as to need aid and attendance.  38 U.S.C.A. § 1311; 38 C.F.R. § 3.351(a)(3).

Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  An award of aid and attendance requires that the appellant be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or be a patient in a nursing home because of mental or physical incapacity; or generally to be so helpless as to be in need of the regular aid and attendance of another person.  38 C.F.R. § 3.351(b) (c). 

The appellant has filed guardianship papers from the Superior Court of Maricopa County, Arizona, showing that he has been appointed as the Veteran's widow's conservator and guardian.  The earliest such record shows an appointment beginning in July 2003.  The basis for the appointment is listed as the widow's incapacity.

The Superior Court would have made such a determination based on medical evaluations and full due process.  The Board considers these documents sufficient proof of the widow's permanent incapacity, providing highly probative evidence in support of this claim.

The appellant has filed an August 2007 statement regarding the widow's situation.  The appellant indicated that the widow had an emergency hospitalization due to severe illness in May 2003.  The widow has since that time been living in a medically recommended facility because she is unable to care for herself.  The appellant stated that the widow had been diagnosed with schizophrenia and deep depression for over thirty years.  Her belief that nothing was wrong had resulted in numerous hospital stays, court ordered admissions to state and private facilities and violent attempts by her to avoid medical treatment.  The appellant indicated that the widow could not be removed from her present supervised care environment for any reason as this would lead to uncontrollable behavior and combative situations.  The appellant also listed the widow as being in an assisted living facility in the underlying February 2005 claim for DIC benefits.

The RO denied this claim based on evidentiary requirements from the VA Adjudication manual.  Specifically, determinations of a claimant's need for aid and attendance or housebound benefits may be based on medical reports and findings by private physicians or from non-VA facilities.  M21-1MR, Part IV.iii.2.2.d.  The appellant did not submit medical evidence of his mother's residence in a nursing home; thus, the RO was unable to grant the benefit.

The Board is not bound by administrative issue such as the M21-1MR Adjudication Manual.  38 C.F.R. § 19.5 (2011).  There is no specific requirement in either the statute authorizing or the regulation implementing the claimed benefit that only medical evidence may be used to establish entitlement.  See 38 U.S.C.A. § 1311; see also 38 C.F.R. § 3.351.  The appellant has already provided competent credible evidence of his mother's permanent incapacity by reason of his appointment as her conservator and guardian.  The appellant is competent to report that his mother is a resident in a nursing home and to report the events leading to that residence.  The appellant statements and the facts of this case, in the record, support the claim.

Resolving reasonable doubt in favor of the claimant, the Board finds that that the Veteran's widow patient in a nursing home because of mental or physical incapacity.  An increased DIC rating for the Veteran's surviving spouse based on the need for regular aid and attendance is warranted.  See id.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The claim has been granted.  As such, the Board finds that any error related to the duties to notify or assist on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

ORDER

Entitlement to an increased rating for DIC for the Veteran's surviving spouse based on the need for regular aid and attendance is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


